DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 06/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,064553 and 9,629,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
At pages , Applicant argues that,
“Lesellier relates to retrieving a stationary background or a static image, from a plurality of image frames. See paragraph [0001]. The present application does not relate to retrieving a background image — that will obtain a 2D image. The present application relates to the problem of excluding/disregarding a portion (surface) of a 3D representation, wherein said portion is determined to be a movable object. The Examiner cites paragraph [0024] of Lesellier, which states:

the proposed solution searches background block considering a mixed temporal
and spatial pixel value correlation criterion: a background pixel block is updated if
its pixel values are very similar (temporally correlated) to collocated previous
pixel blocks in a past scanned sequence frames but also if they are highly similar
(spatially correlated) to neighbor pixels blocks in the background map

In the method of Lesellier, the background in the images is retrieved/reconstructed by updating pixel blocks based on temporal correlation or spatial correlation to neighboring pixel blocks. This approach/method is different from the claimed method in claim 2.

Pixels and pixel blocks are components of 2D images, each having a position (x, y) and an intensity. However, pixel and pixel blocks do not contain any depth information. Therefore, it is not feasible to incorporate the method of Lesellier (relating to 2D data processing) into the method of Sporbert (relating to 3D data representation) since the objective of the invention is to disregard a portion of a 3D representation.
Thus, it is important to note that Lesellier does not relate to 3D imaging, as does the present application. Nor does it rely upon a handheld scanner, as set forth in claim 5 and 6. This distinction is significant with regard to the determining step of claim 2, which includes “determining for the first 3D representation and the second 3D representation a common scan volume”. In the Office Action, the Examiner has avoided addressing this issue, and instead refers to determining a common scan “area”. Volume relates to a 3D concept, whereas area is a 2D concept.
The Examiner does not address the scan volume because Lesellier relates to a 2D process, and does not relate to a 3D process. Accordingly, contrary to the assertion in the Office Action, Lesellier does not teach or suggest “determining for the first 3D representation and the second 3D representation a common scan volume”. This distinction is important because the “volume” concept of the present invention provides a space in which the “movable object” can be freely inserted. A 2D area does not have such a space.
There are other distinctions as well. For example, Lesellier teaches comparing one K X K block of pixels against another block that is either separated by time or space. As explained in paragraph [0069] of Lesellier, the comparison is made by summing the values in one block and comparing it to summed values in another block to determine similarities. Thus, Lesellier does not teach or suggest looking for an “object” that is not in a common volume of the first and second 3D representations.
Accordingly, Applicant submits that Lesellier does not overcome the admitted deficiencies of Sporbert.”

as described in [0067], the time correlation between 3D scan volume (i, j, h, t) and 3D scan volume (i, j, h, t-a) is determined between two consecutive scans. 
Specifically, applying the imaging method of Lesellier into Sporbert, one skilled in the art would have recognized that following steps would have been performed:
Performing first and second scans of Sporbert.
Determining  for the first and second scans a common scan volume, i.e. block (i, j, h, t-a) for the first scan and block (i, j, h, t) for the second scan.
Calculating time correlation between the two blocks of the common scan volume,
Disregarding the block (i, j, h, t) if it does not correlate with the previous block, i.e. the block (i, j, h, t) include an undesirable object (in Lesellier, data for the disregarded blocks are not used to update the background).
Constructing the 3D model using data from all blocks except for the disregarded blocks.
Thus, as a result, a 3D model of a rigid object is achieved (while in Lesellier, a static background is obtained).
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 2-3, 5-6, 9, 12-18, 21-23, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sporbert et al. (US 2005/0271996 A1 – hereinafter Sporbert) and Lesellier (US 2012/0275706 A1 – hereinafter Lesellier).
Regarding claim 2, Sporbert discloses a method for generating a virtual 3D model of a rigid object in a location, when scanning the rigid object in the location with a 3D scanner, wherein the method comprises: providing a first 3D representation of at least part of a surface of the rigid object by scanning at least part of the location ([0121]- – providing a first image of the image sequence that can be converted to a set of X, Y, Z coordinate positions representing a surface of a dentition); providing a second 3D representation of at least part of the surface of the rigid object by scanning an overlapping portion of the at least part of the location ([0121] – providing a second image of the image sequence that can be converted to another set of X, Y, Z coordinate positions representing the surface of a dentition); registering the data from each representation to each other to find a best fit to the data ([0121] – registering data points from one image to the other before finding a best fit to the data); and generating a virtual 3D model of the rigid object in the location ([0121] – a virtual 3D model is generated).
However, Sporbert does not disclose the data from each representation to each other to find a best fit to the data comprising: determining for the first 3D representation and the second 3D representation a common scan volume; and disregarding a portion of the surface in one of the first 3D representation or second 3D representation that is located in the common scan volume and which is not located in the other of the first 3D 
Lesellier discloses registering data from each representation to each other to find a best fit to the data comprising: determining for a first representation and a second representation a common scan area ([0067] – determining a common area, e.g. a block at the same location for a first representation, e.g. an image captured at time t, and a second representation, e.g. an image captured at time t-a); disregarding a portion of one of the first representation or the second representation that is located in a common scan area and which includes a representation of an object that is not located in the other of the first representation or the second representation while generating a model ([0024] – a fixed background pixel block is updated only when it is correlated with a previous pixel block in a past scanned sequence, thus it is disregarded if it is not correlated with a previous pixel block, i.e. one of the blocks includes an object that is not located in the other, e.g. an undesirable moving subjects or a partially stationary object as further described in at least [0004] and [0006]), wherein the object in the portion of the first representation or second representation that is disregarded is determined to be associated with a movable object ([0024] – the pixels corresponding to the object in the second representation is disregarded if it is not correlated with a previous pixel block, i.e. one of the blocks includes an object that is not located in the other, are determined to be associated an undesirable moving subjects as further described in at least [0004] and [0006]).

Regarding claim 3, Sporbert in view of Lesellier above also discloses the common scan volume is determined by determining an overlapping portion of the first 3D representation and the second 3D representation ([0121]).
Regarding claim 5, Sporbert also discloses the 3D scanner is a handheld scanner ([0121] – the scanner is held by hand and moved about the oral cavity).
	Regarding claim 6, Sporbert also discloses the 3D scanner is a handheld intraoral scanner ([0121] – the scanner is held by hand and moved about the oral cavity).
	Regarding claim 9, Sporbert in view of Lesellier above also discloses the first 3D representation and the second 3D representation are aligned/registered before a determination is made that the portion of the surface is determined with a movable object ([0121] - registering data points from one image to the other before finding a best fit to the data).
Regarding claim 12, Sporbert also discloses the rigid object is a patient’s set of teeth, and the location is the mouth of the patient ([0121]).
Regarding claim 13, Sporbert also discloses the movable object is one of: a dentist’s instrument which is temporarily present in a patient’s mouth, a finger, and a soft tissue part of a patient’s mouth ([0121] – at least fingers of the hand holding the scanner and moving about the oral cavity).
([0121]).
Regarding claim 15, Sporbert also discloses the method comprises determining a first scan volume in space related to the first 3D representation of at least part of the surface, and determining a second scan volume in space related to the second 3D representation of at least part of the surface ([0121]).
Regarding claim 16, Sporbert discloses method for generating a virtual 3D model of a rigid object in a location, when scanning the rigid object in the location with a 3D scanner, wherein the method comprises: providing a first 3D representation of at least part of a surface of the rigid object by scanning a first scan volume that includes at least part of the location ([0121] – providing a first image of the image sequence that can be converted to a set of X, Y, Z coordinate positions representing a surface of a dentition); providing a second 3D representation of at least part of the surface of the rigid object by scanning a second scan volume that includes an overlapping portion of the at least part of the location ([0121] – providing a second image of the image sequence that can be converted to a set of X, Y, Z coordinate positions representing the surface of a dentition); registering the data from each representation to each other to find a best fit to the data ([0121] – registering data points from one image to the other before finding a best fit to the data); and generating a virtual 3D model of the rigid object in the location by stitching together the respective parts of the surface that are in the first 3D representation and the second 3D ([0121] – a virtual 3D model is generated from the registered data from first and second images).
However, Sporbert does not disclose determining a common scan volume which is defined by the volume in space where the first scan volume and the second scan volume both exists; disregarding any portion of one of the first 3D representation or the second 3D representation that is located in the common scan volume and which includes a representation of an object that is not in both the first 3D representation and second 3D representation; generating a virtual 3D model of the rigid object in the location while omitting the disregarded portion.
Lesellier discloses registering data from each representation to each other to find a best fit to the data comprising: determining a common scan area which is defined by the area where the first scan area and the second scan area both exists ([0067] – determining a common area where, e.g. a block at the same location for a first representation, e.g. an image captured at time t, and a second representation, e.g. an image captured at time t-a both exists); disregarding any portion of one of the first  representation or the second representation that is located in the common scan area and which includes a representation of an object that is not in both the first  representation and second representation ([0024] – disregarding any block that is not temporally correlated with the corresponding block in the previously captured image); generating a model of the rigid object in the location while omitting the disregarded portion ([0024] – disregarding any block that is not temporally correlated with the corresponding block in the previously captured image).

Claim 17 is rejected for the same reason as discussed in claim 5 above.
	Claim 18 is rejected for the same reason as discussed in claim 6 above.
	Regarding claim 21, Sporbert discloses a method for generating a virtual 3D model of a rigid object in a location, when scanning the rigid object in the location with a 3D scanner, wherein the method comprises: providing a first 3D representation of at least part of a surface of the rigid object by scanning at least part of the location ([0121] – providing a first image of the image sequence that can be converted to a set of X, Y, Z coordinate positions representing a surface of a dentition); providing a second 3D representation of at least part of the surface of the rigid object by scanning an overlapping portion of the at least part of the location ([0121] – providing a second image of the image sequence that can be converted to a set of X, Y, Z coordinate positions representing the surface of a dentition); registering the data from each representation to each other to find a best fit to the data ([0121] – registering data points from one image to the other before finding a best fit to the data); and generating a virtual 3D model of the rigid object in the location ([0121] – a virtual 3D model is generated from the registered data from first and second images).
However, Sporbert does not disclose determining for the first 3D representation a first excluded volume in space common to the first 3D representation and the second 3D representation; determining for the second 3D representation a second excluded 
Lesellier discloses registering data from each representation to each other to find a best fit to the data comprising: determining for a first representation a first excluded area common to the first representation and the second representation ([0067] – determining a block at the same location for a first representation, e.g. an image captured at time t-a, and a second representation, e.g. an image captured at time t); determining for the second representation a second excluded area common to the first representation and the second representation ([0067] – determining a block at the same location for a second representation, e.g. an image captured at time t, and a first representation, e.g. an image captured at time t-a); and disregarding a portion of the surface in the second representation that is located in the first excluded area while generating the model ([0024] – disregarding any block that is not temporally correlated with the corresponding block in the previously captured image), wherein the portion of the second representation that is disregarded is determined to be of a movable object that is not in both the first  representation and second representation ([0024] – the disregarded block, i.e. the block that is not to be updated, is determined as an undesirable moving object that is not in any of the first and second representations as further described in at least [0004] and [0006]).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Lesellier into the 3D representations in the method taught by Sporbert to achieve a more accurate 3D model by removing transient objects that are unwantedly captured while the rigid object is being scanned.
Claim 22 is rejected for the same reason as discussed in claim 5 above.
	Claim 23 is rejected for the same reason as discussed in claim 6 above.
Regarding claim 26, Sporbert in view of Lesellier above also discloses the first 3D representation and the second 3D representation are aligned/registered before a determination is made that the portion of the surface is associated with a movable object ([0121] - registering data points from one image to the other before finding a best fit to the data).
Claims 7-8, 19-20, and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sporbert and Lesellier as applied to claims 2-3, 5-6, 9, 12-18, 21-23, and 26 above, and further in view of Marshall et al. (US 2009/0316966 A1 – hereinafter Marshall).
	Regarding claim 7, see the teachings of Sporbert and Lesellier as discussed in claim 2 above. However, Sporbert and Lesellier do not disclose relative motion of the 3D scanner and the rigid object is determined.
Marshall discloses the relative motion of the 3D scanner and the rigid object is determined ([0078]-[0080]).

Regarding claim 8, see the teachings of Sporbert and Lesellier as discussed in claim 2 above. However, Sporbert and Lesellier do not disclose relative motion of the 3D scanner and the rigid object is determined by means of a motion sensor.
Marshall also discloses relative motion of the 3D scanner and the rigid object is determined by means of a motion sensor ([0078]-[0080]).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Marshall into the method taught by Sporbert and Lesellier to facilitate alignment/registration of points of the first and second 3D representations to each other, e.g. determining a corresponding point in a later scan based on the motion speed.
	Claim 19 is rejected for the same reason as discussed in claim 7 above.
	Claim 20 is rejected for the same reason as discussed in claim 8 above.
	Claim 24 is rejected for the same reason as discussed in claim 7 above.
	Claim 25 is rejected for the same reason as discussed in claim 8 above.
	 Claims 10-11 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sporbert and Lesellier as applied to claims 2-3, 5-6, 9, 12-18, 21-23, and 26 above, and further in view of Babayoff (US 2008/024768 A1 – hereinafter Babayoff).
Regarding claim 10, see the teachings of Sporbert and Lesellier as discussed in claim 2 above. Sporbert also discloses the 3D scanner is an optical scanner ([0121]). However, Sporbert and Lesellier do not disclose the optical system of the 3D scanner is telecentric.
	Babayoff discloses an optical system of the 3D scanner is telecentric ([0021]; [0040]; [0137]; [0142]; Fig. 4A).
	One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Babayoff into the method taught by Sporbert and Lesellier to avoid distance-introduced magnification changes and maintains the same magnification of the image over a wide range of distances ([0137]).
	Regarding claim 11, see the teachings of Sporbert and Lesellier as discussed in claim 2 above. Sporbert also discloses the 3D scanner is an optical scanner ([0121]). However, Sporbert and Lesellier do not disclose the 3D scanner is a pinhole scanner
Babayoff also discloses a 3D scanner is a pinhole scanner ([0042]; [0140]). 
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Babayoff into the method taught by Sporbert and Lesellier to avoid distance-introduced magnification changes and maintains the same magnification of the image over a wide range of distances ([0137]).
	Claim 27 is rejected for the same reason as discussed in claim 10 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/HUNG Q DANG/Primary Examiner, Art Unit 2484